Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Payment, § 6*—when note operates as. A note accepted as payment operates as a satisfaction of the pre-existing debt for which it is given. 2. Payment, § 6*—when evidence sufficient to show. In an action to recover on an unpaid check, made by defendant payable to the order of plaintiff, where defendant sought to set off the amount of an unpaid check made by plaintiff payable to the order of a third person, who deposited it in defendant’s bank, and received from defendant the amount thereof, and where parties stipulated that certain funds standing to the credit of the payee in said bank had been applied “in part payment” of the check sought to be set off, and that certain notes were received by defendant “in payment of the balance” of the amount due on said check, a judgment allowing the set-off held erroneous, for the reason that it must be inferred from the language of the stipulation that such application of funds and such notes were received by defendant in payment of the liability on the check sought to be s,et off.